                                        Case 2:19-mj-01040
AO 91 Rev t 1/82 (David Joanson Authonzmg)
                                                           Document
                                                        CRIMINAL    1 Filed 06/13/19 Page 1 of 6
                                                                 COMPLAINT
                                                                                    DISTRICT
                                                                                    Eastern District of Pennsylvania
                         United States District Court
                                                                                    DOCKET NO
                   UNITED STATES OF AMERICA
                                                   v.
                                       Josh Leyland
                                                                                    MAGISTRATE'S CASE NO



                                                                                                              l1-(0'10
  Complaint for violation of Title 18 United States Code § 1073


  NAME OF JUDGE OR MAGISTRATE                                                       OFFICIAL TITLE                            LOCATION


  Honorable Richard A. Lloret                                                       U.S. Magistrate Judge                     Philadelphia, PA

  DATE OF OFFENSE                                         PLACE OF OFFENSE          ADDRESS OF ACCUSED (if known)
                                                          Philadelphia, PA          28 West State Street, Trenton. NJ (PreviOus Known Address)
  March 23. 2019

  COMPLAINANT'S   s"T ATEME:NT OF ~ACTS CONSTITUnNG THE   OF FEN SE OR VIOLAT1QN·




  On or about March 23, 2019, in Philadelphia, in the Eastern District of Pennsylvania, defendant Josh
  Leyland, did unlawfully travel in interstate commerce from Philadelphia, Pennsylvania, to the state of New
  York, to avoid prosecution for Theft By Deception, Deceptive Practices, Home Improvement Fraud, Criminal
  Conspiracy and False Statement to Induce Agreement which are felony crimes under the laws of the
  Commonwealth of Pennsylvania in violation of Title 18 United States Code, Section 1073. After traveling to
  New York, Josh Leyland boarded a flight from John F. Kennedy International Airport to London, England,
  also in interstate commerce.




  BASIS OF COMPLAINANTS CHARGE AGAINST THE ACCUSED


  SEE AFFIDAVIT ATTACHED HERETO.

  MATERIAL WITNESSES IN RELATION AGAINST THE ACCUSED




                                                                                    SIGNATI.,'RE OF COMPLAINANT (offictal lltle)



                                                                                                                       ~
              Being duly sworn, I declare that the foregoing is
              true and correct to the best of my knowledge.                         Benjamin P Paris
                                                                                    OFFICIAL TITLE



      J
      - IA~   Sworn to before me and subscribed m my presence
                                                                                    Special Agent, Federal Bureau oflnvestigation


  SIGNATURE OF MAGISTRATE'"                                                                                                   DATE


  Honorable Richard A. Lloret, United States Magistrate Judge
                                                                                                                                   &j,;/mc;
I) See Federal Rules of Cnmmal Procedure rules 3 and 54
              Case 2:19-mj-01040 Document 1 Filed 06/13/19 Page 2 of 6



1.      I am a Special Agent with the Federal Bureau of Investigation, and have been since July
31, 2011. I am currently assigned to the Philadelphia Division. Since November 11, 2018, I
have been assigned to the Violent Crimes Task Force ("VCTF") as a Special Agent. My current
duties include, among other things, the investigation of bank robberies, llobbs Act violations and
fugitive investigations. This includes violation of Title 18 United States Code, Section 1073,
Unlawful Flight to Avoid Prosecution.                                                      '

2.      On February 28, 2019 a victim, hereinafter referred to as "Victim "was approached at
their residence in Philadelphia, Pennsylvania by several unidentified males (UNSUBS) wanting
to inspect his roof. Two of the UNSUBS were later known to Victim as JUSTIN LNU and
GARY MORGAN. One was later identified by Victim as JOSH LEYLAND (LEYLAND), a
citizen of the United Kingdom. The UNSUBS offered to perform repair work on Victim's
residence.

3.     Victim initially provided a $3000.00 cash deposit for roof repairs. Victim provided a
cashier's check for $30,000.00 on March 4, 2019 for what they believed would be repairs to
walls and support beams for their roof. On March 7, 2019 Victim provided another cashier's
check for $31,000.00 for the same repairs. According to Victim, LEYLAND and the other
UNSUBS told them that they needed an additional $85,000.00 to complete the roof and support
beam repairs. On March 11, 2019 Victim provided a cashier's check for $40,000.00 and a final
cashier's check for $45,000.00 on March 15, 2019.

4.       On March 18, 2019 Victim attempted to contact the UNSUBS they had paid to perform
work on their home and found that the numbers were disconnected. Victim then contacted
LEYLAND who stated that he could not get in contact with anyone. Victim advised LEYLAND
that they were going to contact the police if the work was not completed.

5.      The investigation conducted by the Philadelphia Police Department (PPD) revealed that
LEYLAND fled the United States through JFK Airport to London, England on March 23,
2019. LEYLAND traveled on UK issued passport: 557995694. It is believed that LEYLAND
fled the United States after the victim stated he was going to report the matter to the
police. Customs and Border Protection (CBP) records show that LEYLAND arrived in the
United States on 12/23/2018 after flying into McCarran International Airport, Las Vegas,
Nevada.

6.      On May 28, 2019, Detective Cavalieri of the Philadelphia Police Department obtained an
arrest warrant for LEYLAND through Municipal Court of Philadelphia, Commonwealth of
Pennsylvania on the following felony charges: Theft By Deception, Deceptive Practices, Home
Improvement Fraud, Criminal Conspiracy and False Statement To Induce Agreement. A copy of
this warrant is attached.
              Case 2:19-mj-01040 Document 1 Filed 06/13/19 Page 3 of 6



7.      Further investigation by the Federal Bureau oflnvestigation (FBI) shows Currency
Transaction Reports filed about LEYLAND that correspond to the cashier's check provided by
Victim.

8.    Based upon the above facts. Training and experience, your affiant believes JOSH
LEYLAND has fled the Eastern District of Pennsylvania, in violation of Title 18 United States
Code Section 1073, after learning that Victim intended to report the incident to law enforcement.



                                             --------------
                                             Benjamin P. Paris
                                             Special Agent
                                             Federal Bureau oflnvestigation


Sworn to and subscribed before me

this   J3 ~ y of June, 2019


Honorable Richard A. Lloret
United States Magistrate Judge
                               Case 2:19-mj-01040 Document 1 Filed 06/13/19 Page 4 of 6
   Commonwealth of Pennsylvania                                                                      WARRANT OF ARREST
    Philadelphia Municipal Court

        County of: Philadelphia
         First Judicial District
                                                                                                                           Original
                                                                                                         COMMONWEALTH OF PENNSYLVANIA
                                                                                                                                V.
                                                                                                                     JOSH LEYLAND
                                                                           Defendant's Address(s):
  Issuing Authority
                                                                            23 W State ST Trenton, NJ OS808
  AC Magistrate PATRICK STACK

        Citation/Complaint No: COM-0002866-2019
                   Docket No:
           Warrant Control No : WAR-0002866-2019
 Date Citation/Complaint Filed: 05/28/2019



Charge(s):

  Code           Grade     Description                                                                                    count
  CC3922          F2      THEFT BY DECEPTION                                                                                1
  CC4107          F2      DECEPTIVE PRACTICES                                                                               1
  TC517-8         F2      HOMEIMPROVEMENTFRAUD                                                                              1
  CC0903          F2      CRIMINAL CONSPIRACY                                                                               1
  TC517-8.1       F3      FALSE STMT TO INDUCE AGREEMENT                                                                    1




Additional charges, if any, ant listed on separate page


DESCRIPTIVE INFORMATION:
 Social Security Number:                                                  Age: 22                         Race:White
                       Sex: Male                                        Height 5'8                   Eye Color: Unknown
            Date of Birth: 07/30/1996                                   Weight 150                   Hair Color: Brown
      Telephone Number: (215)000-0000

Distinguishing features (scars, tattoos, facial hair, disability, etc):
SPEAKS WITH AN IRISH OR BRITISH ACCENT

Alias(es):



TO POLICE OFFICER:
In the name of the Commonwealth of Pennsylvania, you are commanded to take                       JOSH LEYLAND,
 the defendant, into custody for 1101 Fraud false pretense
Issued under my hand this 28 day ofMay , 2019




                                                   Signature     Issuing Authority


JOSH LEYLAND.               DC#: 1903018311               Page 1 of 1                   02579                 Prtnted: 05/2W20111 04:02 PM
                             Case 2:19-mj-01040 Document 1 Filed 06/13/19 Page 5 of 6

Commonwealth of Pennsylvania                                                       AFFIDAVIT OF PROBABLE CAUSE
County of Philadelphia
                                                                                                              Copy
   Afflant:                                                                                                   Warrant Control Number:
   OET PATRICK CAVALIERI PATRI 665 South Detectives Division                                                  AFF-0002886-2019

PROBABLE CAUSE BELIEF IS BASED UPON THE FOLLOWING FACTS AND CIRCUMSTANCES:

1. That after investigation I have probable cause to believe that a warrant of arrest should be issued for:
          Defendant Name: JOSH LEYLAND                                        Gender: M   Race: White
                        Alias:
                        DOB: 07/30/1996 Pid:
                   Address: 23 w State ST Trenton, NJ 0116011

 CHARGES:
 DC Number       Code             Grade Description                                                                                  Count
 1903018311      CC3922           F2    THEFT BY DECEPTION                                                                               1
                 COJ107           F2    DECEPTIVE PRACTICES                                                                              1
                 TC517-8          F2    HOMEIMPROVEMENTFRAUD                                                                             1
                 CC0903           F2    CRIMINAL CONSPIRACY                                                                              1
                 TC517-8.1        F3    FALSE STMT TO INDUCE AGREEMENT                                                                   1

2. That the facts tending to establish the grounds for the issuance of the warrant of arrest and the probable cause for my belief
are as follows:      ( Note: if extended text exists. see following page(s))




I, THE AFFIANT, BEING DULY SWORN ACCORDING TO LAW, DEPOSE AND SAY THAT THE FACTS SET FORTH IN THE AFFIDAVIT
ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF AND THAT PROBABLE CAUSE TO
ARREST EXISTS.


Affiant: DET PATRICK CAVALIERI PATRI 665 South Detectives Division
Sworn to or affirmed and subscribed before me this 28 day of May. 2019




              Affiant Signature                                          Issuing Authority Signature

 JOSH LEYLAND                                             Page 1 of 2 Pages                             Prtnted: 05/2gJ2Q1 II 04:01 PM
                            Case 2:19-mj-01040 Document 1 Filed 06/13/19 Page 6 of 6




                                                              •
Commonwealth of Pennsylvania                                                    AFFIDAVIT OF PROBABLE CAUSE
Co~n!y of Philadelphia
                                                                                                        Copy
  Affiant:                                                                                               Warrant Control Number:
  DET PATRICK CAVALIERI PATRI 665 South Detectiva Division                                               AFF-0002866-2019
1903018311      On 2/28/19 at 7xx S. 2nd Street the complainant. (R.G.) was approached by several unknown males with Irish accents at
                his residence. the males stated they wanted to inspect his roof. The males inspected the roof and on 3/1/19 the males
                returned and stated the work would cost approximately $4,200.00 USC. On 3/1/19 (R.G.) gave a cash deposit of $3,000.00
                USC to begin the roof work. On 3/4/19, the repair work on the roof began and as work continued the men told (R.G) he
                also needed a wall and support beams which would cost $30.000 00 USC. On 3/4/19, (R.G) gave one of the workers
                known to him as "Justin" cashier's check #68008002013 for $30.000.00 USC. On 3/7/19 one of the workers known as
                "Gary Morgan" informed (R.G.) the support beams would require an additional payment of $31.000.00. On 3/7/19 (R.G.)
                gave Gary Morgan cashier's checkt6818801790 for $31.000 00 USC. On 3/11/19, "Justin" told the complainant his wall
                and support beams needed to be replaced totaling $85.000.00 USC in repairs. On 3/11/19. (R.G.) gave one of the workers
                known as "Josh Leyland" cashier's check #68008002018 for $40.000.00 USC. On 3/15/19. the cornplainant gave Josh
                Leyland cashier's check #6808002021 for $45.000.00 use.
                These males only performed a small portion of the work and charged the complainant an exorbitant amount of money
                totaling over $149.000.00 USC. On 3/18/19, the complainant attempted to contact the workers by phone and the numbers
                were disconnected and no one has contacted him or been back to finish the work. The cashier'.s checks were all endorsed
                to• Josh Leyland". The cashier's checks were all drawn on Wells Fargo account number #4861-009033.
                On 4/12/19, search and seizure warrant #218607 was executed at Wells Fargo Bank. On 4/19/19 the affiant arrived at
                Lombardo's check cashing agency located at 115 South Street in the city and county of Philadelphia within close proximity
                to the complainant's home. Recovered were copies of 4 cashier's checks all made payable to ff Josh Leyland". Check
                #6808002013 for $30.000.00. #6818801790 for $31.000.00, #6808002018 for $40,000.00 and #6808002021 for
                $45.000.00. Also recovered was a copy of a United Kingdom of Great Britain and Northern Ireland passport #557995694 in
                the name of Josh Leyland which was used as identification in order to cash the checks.
                On 5/2/19 the complainant, (R.G) was shown a photo array and did identify the offender Josh Leyland. The complainant is
                also elderly and in frail health making him an easy target for scam artist. On -4/26/19 the affiant conacted Det. Wallace
                #0685 from the Joint Terrorism Task Force and discovered the defendant departed from JFK airport in New York and
                arrived in London, England on 3/23/19. The affiant respectfully request an arrest warrant for British citizen Josh Leyland,
                 date of birth 7/30/96 born in Birkenhead, England.
                 I certify that this filing complies with the provisions of the Public Access Policy of the Unified Judicial System of
                 Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential Information and documents
                 differently than non-confidential information and documents.




I, THE AFFIANT, BEING DULY SWORN ACCORDING TO LAW, DEPOSE AND SAY THAT THE FACTS SET FORTH IN THE AFFIDAVIT
ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE, INFORMATION AND BELIEF AND THAT PROBABLE CAUSE TO
ARREST EXISTS.

Affiant: DET PATRICK CAVALIERI PATRI 665 South Detectives Division
Sworn to or affirmed and subscribed before me this 28 day of May , 2019




             Affiant Signature                                         Issuing Authority Signature

 JOSH LEYlAND                                           Page 2 of 2 Pages                            Printed 05/2Q/201 Q Q.4 01 PM
